PER CURIAM.
Finding there was no issue of material fact regarding Appellant's defenses, we affirm the summary judgment under review. Sunset Harbour Condo. Ass'n v. Robbins, 914 So.2d 925, 928 (Fla. 2005) ("In order to be preserved for further review by a higher court, an issue must be presented to the lower court and the specific legal argument or ground to be argued on appeal or review must be part of that presentation if it is to be considered preserved.") (citations and quotations omitted); Roman v. Wells Fargo Bank, 143 So.3d 489, 490 (Fla. 5th DCA 2014) (Borrower's affidavit of non-receipt of default notice did not create genuine issue of material fact preventing summary judgment where note required only that notice be mailed and undisputed affidavit established notice was mailed); Parra de Rey v. Rey, 114 So.3d 371, 388 (Fla. 3d DCA 2013) (upholding summary judgment where party failed to establish material issue of fact regarding defense of duress).
Affirmed.